Michael Bates v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-087-CR
&
No. 10-98-088-CR

     MICHAEL O’NEAL BATES,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 77th District Court
 Limestone County, Texas
Trial Court Nos. 8254-A & 8213-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Michael O’Neal Bates appeals from judgments revoking his probation for the offenses of
delivery and possession of less than twenty-eight grams of cocaine.  Bates has filed motions to
dismiss his appeals.  In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure
states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We have not issued decisions in these appeals.  The motions are signed by both Bates and his
attorney.  Thus, the motions meet the requirements of the rules and are granted.
      Bates’ appeals are dismissed.
                                                                               PER CURIAM

Before Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Appeals dismissed
Opinion delivered and filed June 3, 1998
Do not publish